EXHIBIT 10.1

Equillium, Inc.

 

Non-Employee Director Compensation Policy

(amended and restated, effective as of May 19, 2020)

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of or consultant to Equillium, Inc. (the “Company”) or any of its
subsidiaries (each such member, an “Eligible Director”) will receive the
compensation described in this Non-Employee Director Compensation Policy for his
or her Board service. An Eligible Director may decline all or any portion of his
or her compensation by giving notice to the Company prior to the date cash may
be paid or equity awards are to be granted, as the case may be. This policy may
be amended at any time in the sole discretion of the Board or the Compensation
Committee of the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable to Eligible
Directors in equal quarterly installments, payable in arrears on the last day of
each fiscal quarter in which the service occurred. If an Eligible Director joins
the Board or a committee of the Board at a time other than effective as of the
first day of a fiscal quarter, each annual retainer set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.

 

1.

Annual Board Service Retainer:

 

a.

All Eligible Directors: $40,000

 

b.

Chairman of the Board Service Retainer (in addition to Eligible Director Service
Retainer): $20,000

 

2.

Annual Committee Chair Service Retainer:

 

a.

Chairman of the Audit Committee: $15,000

 

b.

Chairman of the Compensation Committee: $10,000

 

c.

Chairman of the Nominating and Corporate Governance Committee: $8,000

 

3.

Annual Committee Member Service Retainer (not applicable to Committee Chairs):

 

a.

Member of the Audit Committee: $7,500

 

b.

Member of the Compensation Committee: $5,000

 

c.

Member of the Nominating and Corporate Governance Committee: $4,000

 

 

--------------------------------------------------------------------------------

Equity Compensation

 

The equity compensation set forth below will be granted under the Company’s 2018
Equity Incentive Plan (the “Plan”).  All stock options granted under this policy
will be nonstatutory stock options, with an exercise price per share equal to
100% of the Fair Market Value (as defined in the Plan) of the underlying common
stock of the Company (the “Common Stock”) on the date of grant, and a term of
ten years from the date of grant (subject to earlier termination in connection
with a termination of service as provided in the Plan, provided that upon a
termination of service other than for death, disability or cause, the
post-termination exercise period will be 12 months from the date of
termination).

 

1.Initial Grant: For each Eligible Director who is first elected or appointed to
the Board, on the date of such Eligible Director’s initial election or
appointment to the Board (or, if such date is not a market trading day, the
first market trading day thereafter), the Eligible Director will be granted a
stock option to purchase 24,000 shares of Common Stock (the “Initial
Grant”).  The shares subject to each Initial Grant will vest in equal monthly
installments over a three year period such that the option is fully vested on
the third anniversary of the date of grant, subject to the Eligible Director’s
Continuous Service (as defined in the Plan) through each such vesting date and
will vest in full upon a Change in Control (as defined in the Plan).

 

2.Annual Grant: On the date of each annual stockholder meeting of the Company,
each Eligible Director who continues to serve as a non-employee member of the
Board following such stockholder meeting will be granted a stock option to
purchase 24,000 shares of Common Stock (the “Annual Grant”). The shares subject
to the Annual Grant will vest in equal monthly installments over the 12 months
following the date of grant, provided that the Annual Grant will in any case be
fully vested on the date of Company’s next annual stockholder meeting, subject
to the Eligible Director’s Continuous Service (as defined in the Plan) through
such vesting date and will vest in full upon a Change in Control (as defined in
the Plan).

 